           Case 4:19-cv-00159-ALM Document 16 Filed 03/20/19 Page 1 of 3 PageID #: 91

AO 440 (Rev. 06/ 12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                   for the
                                                         Eastern District of Texas


         HUAWEI TECHNOLOGIES USA, INC.,
                                                                     )
                     and                                             )
         HUAWEI TECHNOLOGIES CO. LTD.,                               )
                                                                     )
                            Plainti.ff(s)
                                                                     )
                                                                     )
                                 v.                                          Civil Action No. 4:19-cv-159
                                                                     )
                                                                     )
          UNITED STATES OF AMERICA, et al.                           )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Betsy DeVos, in her official capacity as
                                   SECRETARY OF EDUCATION
                                   OFFICE OF GENERAL COUNSEL
                                   400 Maryland Ave. , S.W.
                                            Room 6E300
                                            Washington, DC 20202-2111


          A lawsuit bas been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                              Glen D. Nager
                                              JONES DAY
                                              51 Louisiana Avenue, N.W.
                                              Washington, D.C. 20001


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:                  317/19                                                          C\P~A . O' i~
                                                                                          Signature of Clerk or Deputy Clerk
   '   .    Case 4:19-cv-00159-ALM Document 16 Filed 03/20/19 Page 2 of 3 PageID #: 92

AO 440 (Rev. 06/ 12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19-cv-159

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name ofindividual and title, if any)       Sec'y of Education Betsy DeVos, in her official capacity
was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                  on (date)                            ; or
           ---------------------------------------------                                      -----------------
           0 I left the summons at the individual 's residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           ----------------------------------
           on (date)                                , and mailed a copy to the individual's last known address; or
                        - - - - - -- - -
           0 I served the summons on (name ofindividual)                                                                        , who is
                                                                       ---------------------------------------
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                  on (date)                            ; or
           ---------------------------------------------
           0 I returned the summons unexecuted because                                                                               ; or
                                                                       -----------------------------------------
           tf Other (specify):     Per Fed. R. Civ. P. 4(i)(1)(A)(ii) and (i)(1)(B), I sent a copy of this summons and the
                                   complaint via registered mail to the U.S . Attorney for the E.D. of Texas and via registered
                                   mail to the Attorney General of the U.S . Per Rule 4(i)(2), I also sent a copy of this summons
                                   and the complaint via registered mail to Defendant DeVos at her agency's office.
           My fees are $                            for travel and $                   for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                                              Server 's signature



                                                                                          Printed name and title




                                                                                              Server 's address


 Additional information regarding attempted service, etc :
Case 4:19-cv-00159-ALM Document 16 Filed 03/20/19 Page 3 of 3 PageID #: 93




               SENDER: COMPLETE THIS SECTION                                 COMPLETE THIS SECTION ON DELIVERY

               • Complete items 1, 2, and 3.
               • Print your name and address on the reverse                                                                 ~ent
                 so that we can return the card to you.                                                                       0 Addressee
               • Attach this card to the back of the mailpiece,              B. !Jll9elv~ ~y (Printed Name)            , C. Da}e of, DJ IIvery
                 or on the front if space permits.                             .1/. ./'--1. J rfi'C:C.,                  3 I tcf/1?
               1. Article Addressed to:                                      D. Is delivery address different from Item 1?' 0 'r'fls

                ~m~Pe:\)os I~ cto-h"!II\.Ll                                     If YES, enter d elivery address below:      0 No
                          ~ ~ \)l...t<:q_.-\-1~~· -:- -~
                 CJ~\-'UL. ~ GQ..~~~t.<J. (6-i(\Y<.\
                  '-tuO ~Q....'-{ \o.rd ~ue ' , SVJ
                    ~oo~ \.o~~o
                     ~\l,c-.~r-.. "\)~~ ~n'
                   llllllllllllllllllllllllllllllllllllllllllllf           g::;:_....., ~~
                      9590 9402 4648 8323 8460 84                          gg:::::      ::1¥.
                                                                                ~~~estrlcted Dellvety
                                                                     0 Collect on Dellvety
                                                                                                             o            •ptfor
                                                                                                               Merchan<>..e
             ;iudi:i::i:i::::O:::::a;:=~~=;=;:;:;:=;=;::~;=;=;=;;==L~=::.::.:.::.elivery Restrlcted Delivery 0 Slgnatur& Conformation"'
                                RE 3 6 4 4Q 5 5 7 6 US                                                              0 Signature Confirmation
                                                                               . _ __ .....d Restricted Delivery      Restricted Delivery
                                                                              over$500
              PS Form 3811, July 2015 PSN 7530-02-000-9053                                                         Domestic Return Receipt
